700 S.E.2d 743 (2010)
STATE
v.
Hasson Jamaal BACOTE.
No. 360A09.
Supreme Court of North Carolina.
August 19, 2010.
Malcolm Hunter, Jr., Appellate Defender, Jonathan E. Broun, Durham, for Hasson Jamaal Bacote.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
The following order has been entered on the motion filed on the 17th of August 2010 by Defendant-Appellant to Prepare Record on Appeal:
"Motion Allowed by order of the Court in conference this the 19th of August 2010."
Defendant-Appellant shall have up to and including the 29th day of October 2010 to serve his/her proposed record upon the district attorney. The parties shall then proceed to settle and file the record on appeal pursuant to the provisions of Appellate Rules 11 and 12.